FILED
                           NOT FOR PUBLICATION
                                                                               MAY 27 2016
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


JUAN RAMON RODRIGUEZ,                            No. 14-16189

              Petitioner - Appellant,            D.C. No. 2:12-cv-01923-JKS

 v.
                                                 MEMORANDUM*
MARION SPEARMAN,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                James K. Singleton, Senior District Judge, Presiding

                       Argued and Submitted April 15, 2016
                            San Francisco, California

Before:       WALLACE, SCHROEDER and KOZINSKI, Circuit Judges.


      Davis v. Alaska limits a trial court’s discretion to preclude cross-

examination that directly relates to an eyewitness’s possible biases or motivations

to lie. 415 U.S. 308, 317 (1974). But “trial judges retain wide latitude insofar as

the Confrontation Clause is concerned to impose reasonable limits on such cross-


          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                  page 2
examination based on concerns about, among other things, harassment, prejudice,

confusion of the issues” or relevance. Delaware v. Van Arsdall, 475 U.S. 673, 679

(1986). In this case, the California Court of Appeal reasonably concluded that the

victim’s lie about a collateral matter did little to shed light on her possible

motivations to lie about Rodriguez and that “delving into the issue [would be]

more prejudicial and confusing than probative.” Accordingly, the state appellate

court’s rejection of Rodriguez’s Confrontation Clause claim was not contrary to or

an unreasonable application of clearly established law. See 28 U.S.C.

§ 2254(d)(1).


      AFFIRMED.